NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-1564
                                      ___________

                                   MATTHEW JONES,
                                             Appellant

                                             v.

             ATTORNEY GENERAL OF THE STATE OF DELAWARE;
             THE STATE OF DELAWARE; DEPARTMENT OF JUSTICE
                    ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-17-cv-00995)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 16, 2018
             Before: SHWARTZ, KRAUSE, and FUENTES, Circuit Judges

                           (Opinion filed: September 17, 2018)
                                       ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Pro se Appellant Matthew Jones appeals from the dismissal of his complaint as

frivolous, and because it sought monetary relief against a defendant who is immune from


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
such relief. See 28 U.S.C. § 1915(e)(2)(B)(i) & (iii).1 For the following reasons, we will

affirm the judgment.

         Jones filed a complaint seeking $2 billion in damages against the Attorney General

of Delaware, the State of Delaware, and the Delaware Department of Justice. As the

District Court noted, the complaint is a “rambling, disjointed biography of Jones’ life,” in

which he claims that he was kidnapped by the Delaware State Police at birth, and has

been “imprisoned illegally” since then for “sexual reasons.” He claims that the

defendants have “attempted to murder me and assaulted me,” and are responsible for his

“misdiagnosis [as suffering from schizophrenia] and malicious care.” As a basis for his

action, he lists two criminal statutes, 18 U.S.C. §§ 1035 (“False statements relating to

health care matters”) & 2251 (“Sexual exploitation of children”), and the Fifth

Amendment to the U.S. Constitution.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise de novo review

over dismissals under § 1915(e)(2)(B)(i), see Mitchell v. Horn, 318 F.3d 523, 530 (3d

Cir. 2003), and over legal determinations regarding immunity, see Dotzel v. Ashbridge,

438 F.3d 320, 324-25 (3d Cir. 2006). A complaint is frivolous where it relies on an

“indisputably meritless legal theory,” such as where the defendants are “immune from

suit.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).

         We agree with the District Court that Jones’ claims against the defendants are

barred by the Eleventh Amendment, which protects a state or state agency from suit,


1
    Jones was granted in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915.

                                              2
unless Congress has specifically abrogated the state's immunity or the state has waived its

own immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); Laskaris v. Thornburgh, 661 F.2d 23, 25-26 (3d Cir. 1981); see also Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989) (concluding that a suit against a state

official in his or her official capacity is a suit against the official's office, and as such is

no different than a suit against the state itself). Because Delaware has not waived its

Eleventh Amendment immunity, the claims against these defendants were subject to

dismissal under § 1915(e)(2)(B)(iii).

       We perceive no error in the District Court’s determination that amendment of the

complaint would have been futile, as there are no factual allegations from which we can

infer that Jones could have an actionable claim for relief. See Maiden Creek Assocs. v.

U.S. Dep't of Transp., 823 F.3d 184, 189 (3d Cir. 2016) (noting that review of a district

court’s futility determination is de novo).

       Based on the foregoing, we will affirm the District Court’s judgment.




                                                3